Name: 2013/404/EU: Commission Implementing Decision of 25Ã July 2013 authorising Germany to prohibit on its territory the marketing of certain varieties of hemp listed in the Common Catalogue of varieties of agricultural plant species, pursuant to Council Directive 2002/53/EC (notified under document C(2013) 4702)
 Type: Decision_IMPL
 Subject Matter: Europe;  plant product;  marketing
 Date Published: 2013-07-27

 27.7.2013 EN Official Journal of the European Union L 202/33 COMMISSION IMPLEMENTING DECISION of 25 July 2013 authorising Germany to prohibit on its territory the marketing of certain varieties of hemp listed in the Common Catalogue of varieties of agricultural plant species, pursuant to Council Directive 2002/53/EC (notified under document C(2013) 4702) (Only the German text is authentic) (2013/404/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/53/EC of 13 June 2002 on the Common Catalogue of varieties of agricultural plant species (1), and in particular Article 18 thereof, Whereas: (1) The Commission, in accordance with Directive 2002/53/EC, published in the C-series of the Official Journal of the European Union, in the Common Catalogue of varieties of agricultural plant species, certain varieties of hemp. (2) Council Regulation (EC) No 73/2009 (2) provides, in Article 39, that in order to prevent support being granted for illegal crops, areas used for the production of hemp shall only be eligible if the varieties used have a tetrahydrocannabinol content not exceeding 0,2 %. (3) Commission Regulation (EC) No 1122/2009 (3) lays down, in Article 40(3), that, if for the second year the average of all the samples of a given hemp variety exceeds the tetrahydrocannabinol content as laid down in Regulation (EC) No 73/2009, the Member State shall request authorisation to prohibit the marketing of such variety in accordance with Directive 2002/53/EC. (4) On 15 November 2012 the Commission received a request from Germany for authorisation to prohibit the marketing of the hemp varieties Bialobrzeskie and Carmagnola, because for the second year in a row their tetrahydrocannabinol content exceeded the authorised content of 0,2 %. (5) On this basis, the request from Germany should be granted. (6) In order to allow the Commission to inform the other Member States and to update the Common Catalogue of varieties of agricultural plant species, Germany should be required to inform the Commission when it makes use of the authorisation granted by this Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Germany is authorised to prohibit the marketing, in any part of its territory, of the hemp varieties Bialobrzeskie and Carmagnola. Article 2 Germany shall notify to the Commission the date from which it makes use of the authorisation referred to in Article 1. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 25 July 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 193, 20.7.2002, p. 1. (2) Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers (OJ L 30, 31.1.2009, p. 16). (3) Commission Regulation (EC) No 1122/2009 of 30 November 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 73/2009 (OJ L 316, 2.12.2009, p. 65).